DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 09/08/2021 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the drawings and specification have overcome the objections as previously set forth in the Non-final Rejection mailed 05/19/2021. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-4, 7-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelson (US20130174469A1) in view of Quantz (US4667990).
Regarding claim 1:
Kittelson teaches:
A vermin trap comprising: (abstract and figures)
a housing; (Figure 2-4, see housing made of References 32+41+40, para0034)
a catcher pivotally mounted on the housing, (Figure 2-3, Reference 33)
configured to be held in a set position and forced into a sprung position for trapping the vermin; (para0035)
a latch comprising: (Figure 2, Reference 22, para0029, 0031)
a base; (Figure 2, Reference 51)
an actuator moveable on the base; (Figure 2-3, Reference 50, para0040)
a striker mounted on the housing and connected to the catcher, (Figure 2-3, Reference 23+28)
and including a striker bar configured to be engaged by the latch in the set position and disengaged from the latch in the sprung position, for moving the catcher from the set position to the sprung position; (Figures 2-3, Reference 28, para0036, 0039-0040, see how when the striker bar 28 disengages from the latch 22 the catcher 33 is moved from the set position in fig 2 to the sprung position in fig 3)
and a trigger configured to activate the actuator, (Figure 1, 4, Reference 24, para0029, para0034)
thereby releasing the latching lever, and disengaging the striker bar from the latch, enabling the catcher to move to the sprung position to trap the vermin. (para0034-0041)
Kittelson alone doesn’t teach:
a latch comprising: a base; an actuator moveable on the base; and a latching lever pivotally mounted on the base about a latch axis, spring biased into the sprung position and held in the set position by the actuator; 
Quantz in a related art of latch mechanisms teaches:
a latch comprising: (Abstract and Figures)
a base; (Figure 2+3, Reference 12)
an actuator moveable on the base; (Figures 2+3, Reference 36+34, col3, ln 24-26, 61-67)
 and a latching lever pivotally mounted on the base (Figures 2-3, Reference 20, col 3, ln16-20)
about a latch axis, (Figure 2-3, Reference 22, col3, ln 13-15)
spring biased into the sprung position (Figure 2-3, Reference 52, col 3, ln 42-col4, ln4)
and held in the set position by the actuator; (col 6, ln 40-col 7 ln4)
and including a striker bar configured to be engaged by the latching lever in the set position (Figures 2-3, Reference 26, see how 26 is engaged in 24 of the latching lever 20 in the set position in Fig 2)
 and disengaged from the latching lever in the sprung position, for moving the catcher from the set position to the sprung position; (Figures 2-3, Reference 26, see how 26 is disengaged from 24 of the latching lever 20 in the sprung position in Fig 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latch, comprising a solenoid actuator, of the vermin trap of Kittelson such that it comprises a latch with the features of the actuator and latching lever as disclosed by Quantz to provide for an electrically activated locking mechanism to actuate the pivoting of the catcher. 
Regarding claim 2:
Kittelson as modified by Quantz teaches claim 1. Kittelson also teaches:
Wherein the actuator includes a solenoid (para0031)

wherein the actuator includes a solenoid reciprocatable on the base; wherein the latch includes a locking lever pivotable on the base about a lever axis, and connected at a first end to an outer free end of the solenoid; and wherein the latching lever is pivotally mounted on the base about a latch axis spring biased into the sprung position, and configured to engage a second end of the locking lever in the set position.
Quantz further teaches:
wherein the actuator includes a solenoid reciprocatable on the base; (col 3, ln 61-62)
wherein the latch includes a locking lever pivotable on the base (Figures 2-3, Reference 28, col 3, ln21-25)
about a lever axis, (Figure 2-3, Reference 30, col 3, ln 21-22)
and connected at a first end to an outer free end of the solenoid; (Figure 2-3, see how the first end 32 is connected to outer free end 34 of the solenoid)
and wherein the latching lever is pivotally mounted on the base (Figures 2-3, Reference 20, col 3, ln16-20)
about a latch axis, (Figure 2-3, Reference 22, col3, ln 13-15)
spring biased into the sprung position (Figure 2-3, Reference 52, col 3, ln 42-col4, ln4)
and configured to engage a second end of the locking lever in the set position. (see in fig 2 how the latching lever end 46 engages a second end of the locking lever 48 in the set positon) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latch of the vermin trap of Kittelson such that it comprises a latch with the features 
Regarding claim 3:
Kittelson as modified by Quantz teaches claim 2. Kittelson also teaches:
further comprising: a chamber in the housing; (Fig 4, see chamber where 60 is placed)
and a trap opening in the housing for accessing the chamber; (Figures 2-4, Reference 44)
wherein the trigger comprises a sensor positioned in the chamber or the trap opening for detecting the vermin; (Figure 4, Reference 24, para0029, para0034)
wherein the actuator is actuated in response to the sensor detecting the vermin. (abstract, para0013, 0028)
Kittelson doesn’t teach:
wherein the actuator is connected to the locking lever for rotating the locking lever in response to the sensor detecting the vermin. 
Quantz further teaches:
wherein the actuator is connected to the locking lever for rotating the locking lever in response to activation by the actuator. (Figure 2-3, see how the actuator 36+34 is connected to the locking lever 28 and is rotated in response to activation by the activator to engaged or disengage 26)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latch of the vermin trap of Kittelson such that it comprises a latch with the features of the actuator and locking lever as disclosed by Quantz to provide for an electrically activated locking mechanism to actuate the pivoting of the catcher. 

wherein the actuator is connected to the locking lever for rotating the locking lever (Quantz discussed above) in response to the sensor detecting the vermin (Kittelson discussed above).
Regarding claim 4:
Kittelson as modified by Quantz teaches claim 3. Kittelson also teaches:
wherein the catcher comprises a door pivotable in the trap opening for trapping the vermin in the chamber. (Fig 2-3, Reference 33, para0035)
Regarding claim 7:
Kittelson as modified by Quantz teaches claim 1. Kittelson also teaches:
wherein the striker includes a striker arm pivotably connected to the catcher, (Figures 2-3, Reference 23, para0036 i.e. when the catcher is pivoted between the set and sprung position the striker arm 23 also pivots as it is directly connected to the catcher and “rotates” as discussed in para0036)
and the striker bar for engaging the latch; (Fig 2-3, see how the striker bar 28 engages the latch 22)
wherein the catcher is mounted on an end of the striker arm configured to be forced from the set position to the sprung position for trapping an animal. (para0036, 0039)
Kittelson doesn’t explicitly teach:
and the striker bar for engaging the latching lever. 
Quantz teaches:
the striker bar engaging the latching lever (see Figures 2-3, Reference 26, see how striker bar 26 is engaged in 24 of the latching lever 20 in the set position in Fig 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latch of the vermin trap of Kittelson such that it comprises a latch with a locking lever as disclosed by Quantz to provide for an electrically activated locking mechanism to actuate the pivoting of the catcher. 
Regarding claim 8:
Kittelson as modified by Quantz teaches claim 7. Kittelson teaches:
wherein the latch is configured to engage the striker arm in the set position. (Figures 2-3, see how the striker arm 28 is engaged by the latch 22 in the set position in fig 2)
Kittelson doesn’t teach:
wherein the latching lever comprises a fork bolt lever including:  21Doc No: 0160-1USPTPatent a lower tine configured to engage the striker bar, thereby rotating the latching lever against the spring bias, as the striker arm and the latching lever are rotated into the set position, and an upper tine for holding the striker bar in the set position.
Quantz further teaches:
wherein the latching lever comprises a fork bolt lever including:  21Doc No: 0160-1USPTPatent(Fig 2, Reference 20)

    PNG
    media_image1.png
    253
    142
    media_image1.png
    Greyscale


thereby rotating the latching lever against the spring bias, as the latching lever is rotated into the set position, (see set position in fig 2, Reference 52, col 3, ln 42-col4, ln4)
and an upper tine for holding the striker bar in the set position.  (see the UT annotated above that holes the striker bar 26 in the set position in fig 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latch of the vermin trap of Kittelson such that it comprises a latch with a latching lever as disclosed by Quantz to provide for an electrically activated locking mechanism to actuate the pivoting of the catcher. 
Regarding claim 13:
Kittelson as modified by Quantz teaches claim 7. Kittleson further teaches:
further comprising a transmitter for transmitting a signal to a user that the trap has been sprung. (Fig 1, Reference 26, para0032-0033)
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelson (US20130174469A1) in view of Quantz (US4667990) and in view of Redmayne (US20180317475A1).
Regarding claim 10:
Kittelson as modified by Quantz teaches claim 1. Kittleson teaches:
a striker connected to the catcher (Figure 2-3, Reference 23+28 connected to catcher 33) 

further comprising: a reset arm for moving the striker and the catcher into the set position; a motor for rotating the reset arm; and a trap controller configured to activate the motor for resetting the reset arm.
Redmayne teaches:
A trap (Abstract and Figures)
Comprising a housing (Figure 1-3, Reference 1)
A striker (Figs 1-3, Reference 14)
A resetting system (Figs 1-3, Reference 17, para0009,0092,0103-0105)
A reset arm for moving the striker into the set position (Figs 1-3, Reference 16, para0103-0104)
A motor for rotating the reset arm, and (para0105)
And a trap controller configured to activate the motor for resetting the reset arm (Figure 1-3, Reference 4, para0105)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittleson such that it comprises a resetting system with a resetting arm as taught by Redmayne to allow for automatic rest of the catcher to move between a set and sprung position without the need for intervention by a user. 
Regarding claim 11:
Kittelson as modified by Quantz and Redmayne teaches claim 10. Kittleson teaches:
Wherein the striker bar is configured to attach back into the latch (Fig 2-3, Reference 28 is configured to attach back into the latch 22 when the trap is reset by the user, para0039)
Kittleson alone doesn’t teach:
wherein the reset arm extends through the striker when in the sprung position, and is configured to reposition the striker bar back into the latch.
Redmayne further teaches:
wherein the reset arm extends through the striker when in the sprung position, (Figure 3, Reference 16 extends through the striker 14 in the sprung position, para0103) 
and is configured to reposition the striker bar back into position (movable striker end that is opposite to 13, figs 1-3, ref 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittleson such that it comprises a resetting system with a resetting arm as taught by Redmayne to allow for automatic rest of the catcher to move between a set and sprung position without the need for intervention by a user.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelson (US20130174469A1) in view of Quantz (US4667990) and in view of Redmayne (US20180317475A1) and in view of Kamery (US20150000180A1).
Regarding claim 12:
Kittelson as modified by Quantz and Redmayne teaches claim 10. However, Kittleson as modified by Quantz and Redmayne doesn’t teach:
Wherein the motor is configured to reset the reset arm (para0105 of Redmayne)

further comprising a receiver; wherein the trap controller is also configured to receive a signal from a user for activating the motor to reset the reset arm.
Kamery teaches: 
A vermin trap (abstract and figures)
Comprising a housing (Fig 1, Reference 1)
A reset arm configured to reset the trap (Fig1, Reference 40, para0043)
Further comprising a receiver (Fig 2, Reference 50)
Wherein the trap controller is configured to receive a signal for activating the motor to reset the reset arm (para0043)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson as modified by Quantz and Redmayne to comprise a receiver to receive a signal from a user to reset the rest arm as taught by Kamery to allow the user to remotely activate the vermin trap. 
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelson (US20130174469A1) in view of Quantz (US4667990) and in view of Dick (US20190166823A1).
Regarding claim 14:
Kittelson as modified by Quantz teaches claim 1. However, Kittelson as modified by Quantz doesn’t teach:
further comprising: a camera for capturing a still image or a moving image of a creature in or around the vermin trap; a trap controller configured to determine whether the 
Dick teaches:
a vermin trap (fig 1, Reference 130, abstract)
comprising a trigger (Fig 1, Reference 133, para0021, para0032)
for releasing catcher (Fig 1, Reference 131, para0021, para0032)
 a camera for capturing a still image or a moving image of a creature in or around the vermin trap (Fig 1, Reference 120, para0021, para0032)
a trap controller configured to determine whether the creature is considered vermin using smart recognition on the still or moving image of the creature (Fig 2, Reference 236, Fig 7, para0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson such that it comprises a camera with the features as taught by Dick to target pest animals and deter benign or beneficial animals from the trap (para0008-Dick).
Regarding claim 15:
Kittelson as modified by Quantz and Dick teaches claim 14. However, Kittelson doesn’t teach:
wherein the trap controller is configured to activate the trigger when the creature is considered vermin.
Dick further teaches:
wherein the trap controller is configured to activate the trigger when the creature is considered vermin. (para0021-0022, para0032, fig 7)

Regarding claim 16:
Kittelson as modified by Quantz and Dick teaches claim 15. However, Kittelson doesn’t teach:
further comprising a boundary crossing detector configured to determine when the creature has entered the trap; wherein the trap controller is configured to activate the trigger when the creature is considered vermin, and when the boundary crossing detector determines the creature has entered the trap.
Dick further teaches:
further comprising a boundary crossing detector configured to determine when the creature has entered the trap; (para0022, Fig 2, Reference 205)
wherein the trap controller is configured to activate the trigger when the creature is considered vermin, and when the boundary crossing detector determines the creature has entered the trap. (para0021-0022, para0032, fig 7) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson to comprise a boundary crossing detector as taught by Dick to ensure that the trap is actuated when the animal fully enters the trap.
Regarding claim 17:
Kittelson as modified by Quantz and Dick teaches claim 14. However, Kittelson doesn’t teach:
wherein the trap controller is configured to enable the trigger to be activated by the creature when the creature is considered vermin, and disable the trigger when the creature is not considered vermin.
Dick further teaches: 
wherein the trap controller is configured to enable the trigger to be activated by the creature when the creature is considered vermin, and disable the trigger when the creature is not considered vermin. (see Fig 7, para0033, 0035-0038)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson such that it was activated when the creature is considered vermin as taught by Dick to target pest animals and deter benign or beneficial animals from the trap (para0008-Dick).
Claim(s) 18-20,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelson (US20130174469A1) in view of Quantz (US4667990) and in view of Dick (US20190166823A1) and in view of Barton (US20170231215A1).
Regarding claim 18:
Kittelson as modified by Quantz and Dick teaches claim 14. However, Kittelson doesn’t teach:
further comprising a proximity sensor for activating the camera when a creature enters a predetermine zone in or around the vermin trap.
Barton teaches:
a vermin trap (abstract and figures)
comprising a housing (Figures 1, Reference 100)
a catcher (figure 4A-4B, Reference 270)
a camera for capturing a still image of a creature (Fig 5, Reference 340)
a trap controller (Fig 10, Reference 310)
further comprising a sensor (Fig 2, Reference 220)
for activating the camera when a creature enters a predetermine zone in or around the vermin trap. (para0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson as modified to comprise a sensor for activing the camera when a creature enters as taught by Barton to only activate the camera when the creature is present to prevent unnecessary still images. 
However, Kittelson as modified by Quantz, Dick, and Barton don’t teach:
wherein the sensor is a proximity sensor.
It would have been an obvious substitution of functional equivalents to substitute a proximity sensor as claimed for the sensor as taught by Kittelson as modified by Quantz, Dick, and Barton to ensure that the sensor is detecting that the creature is proximate to the trap, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 19:
Kittelson as modified by Quantz, Dick, and Barton teaches claim 14. However, Kittelson doesn’t teach:
wherein the proximity sensor is configured to activate the camera when the creature enters the trap.

wherein the proximity sensor is configured to activate the camera when the creature enters the trap. (para0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson as modified to comprise a sensor for activing the camera when a creature enters as taught by Barton to only activate the camera when the creature is present to prevent unnecessary still images. 
However, Kittelson as modified by Quantz, Dick, and Barton don’t teach:
wherein the sensor is a proximity sensor.
It would have been an obvious substitution of functional equivalents to substitute a proximity sensor as claimed for the sensor as taught by Kittelson as modified by Quantz, Dick, and Barton to ensure that the sensor is detecting that the creature is proximate to the trap, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 20:
Kittelson as modified by Quantz and Dick teaches claim 14. However, Kittelson doesn’t teach:
further comprising a transmitter; wherein the trap controller is also configured to transmit the still image or the moving image of the creature to a user via the transmitter.
Barton teaches:
further comprising a transmitter; wherein the trap controller is also configured to transmit the still image or the moving image of the creature to a user via the transmitter. (claim 18, para0055, 0065)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson as modified to transmit the still image of the creature to a user as taught by Barton to allow the user to determine if the animal is the target animal or not. 
Regarding claim 22:
Kittelson as modified by Quantz and Dick teaches claim 14. However, Kittelson doesn’t teach:
wherein the trap controller is configured to update a database of creatures considered vermin and/or creatures not considered vermin using the still images or the moving images of the creatures over time.
Barton teaches:
wherein the trap controller is configured to update a database of creatures considered vermin and/or creatures not considered vermin using the still images or the moving images of the creatures over time. (para0061,0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson as modified to comprise a database as taught by Barton to provide for an increased statistical probability of an accurate prediction of the animal (para0061-Barton). 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittelson (US20130174469A1) in view of Quantz (US4667990) and in view of Dick (US20190166823A1) and in view of Cantrell et al (US20180064094A1) herein Cantrell.
Regarding claim 21:
Kittelson as modified by Quantz and Dick teaches claim 14. However, Kittelson doesn’t teach:
further comprising a visual or audible alarm configured to be activated by the trap controller for warning the creature away from the trap when the trap controller determines that the creature is not considered vermin.
Cantrell teaches:
A method for deterring pests (abstract and figures)
A housing (Figure 1, Reference 110)
A controller (Figure 1, Reference 140)
creature identification (para0022)
Further comprising a visual or audible alarm configured to be activated by the system controller for warning the creature away from the system when the trap controller determines that the creature is not considered vermin. (para0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vermin trap of Kittelson such that it comprises a visual or audible alarm activated by the controller as taught by Cantrell to provide for an effective way to drive away and deter the identified creature from accessing the area (para0022-Cantrell). 
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Quantz is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kittleson discloses a vermin trap with a latch and Quantz teaches the particulars of the latch mechanism as claimed. Applicant argues that “the field of endeavor of the above cited reference is different from that of the present application” and “the cited art address different problems in their related field of endeavors” (Response at p. 9).  Applicant agrees that Quatnz discloses the latch, but respectfully disagrees that that latch is analogous art to Kittleson.  This is not found persuasive because as disclosed Kittleson discloses a latch mechanism between the catcher (door) and the housing. Similarly, Quantz also discloses a latch mechanism between the truck of a vehicle (door) and the body of the vehicle (housing). Therefore having addressing the same problem in their related field of endeavors. Because the improvement in the latch mechanism would have been reasonably pertinent to the particular problem with which the applicant was concerned, the Examiner maintains that the Quantz and Kittleson references constitute analogous prior art and their combination is proper for the reasons and rationales described above.
	In regards to applicant’s arguments that “a person of ordinary skill in the art of vermin traps would not look to the art of trunk latches for the solution to their problem…” (pg 10). The Examiner respectfully disagrees. One having ordinary skill in the art would consider Kittleson and Quantz to be analogous art. "In order for a reference to be ‘reasonably pertinent’ to the problem, it must ‘logically [] have commended itself to an inventor's attention in considering his problem.’ MPEP 2141.01(a)(I); In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 ( Fed. Cir. 1992))." In the instant case, the problem being considered is that of a vermin trap (and latch mechanism 
Regarding applicant’s arguments that “none of the cited references disclose a striker including: a striker arm pivotably connected to the catcher”. This is not found persuasive. Kittleson alone teaches this feature. Kittelson teaches “wherein when the door 33 pivots, the bar member 23 rotates in connection with the door interior end 35 (para0036)”. Therefore, the striker arm is pivotably connected to the catcher as the catcher pivots. 
	Regarding applicant’s argument regarding the combination in view of Redmayne, applicant argues “Redmayne does not disclose a striker bar, and certainly does not disclose the use of the striker bar for both the latching mechanism and resetting system”. The Examiner respectfully disagrees. As shown above, the examiner is not relying on Redmayne to teach the particulars of the striker bar. That is taught by Kittleson. The claims require a resetting arm to connect the striker to the latch. The examiner is relying on Redmayne to disclose the particulars of the resetting arm as it connects to the striker to reset the striker arm to position after it is sprung. Additionally, the present invention does not disclose that the striker arm is used for both latching and resetting. The resetting arm is what resets the vermin trap. Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHADA ALGHAILANI
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643